Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 07/14/2021.
Claims 1, 10-12, 15, 18, 19, 22, 25, 26, 29-40 are pending in this application.


Allowable Subject Matter
Claims  1, 10-12, 15, 18, 19, 22, 25, 26, 29-40 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the SIB includes information indicating whether a carrier used for transmitting other SIBs is the non-anchor carrier or not, wherein the MIB is carried on a narrowband physical broadcast channel (NPBCH), and the SIB is carried on a narrowband physical downlink shared channel (NPDSCH), and wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the MIB ” and in combination with other limitations recited as specified in claim 1.


Claim 10  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  


Claim 11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “
wherein the SIB includes information indicating whether a carrier used for transmitting 
other SIBs is the non-anchor carrier or not, wherein the MIB includes scheduling information for the SIB, wherein the MIB is carried on a narrowband physical broadcast channel (NPBCH), and the SIB is carried on a narrowband physical downlink shared channel (NPDSCH), and wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the MIB” and in combination with other limitations recited as specified in claim 11.

Claim 12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “

other SIBs is the non-anchor carrier or not, wherein the MIB includes scheduling information for the SIB, wherein the MIB is carried on a narrowband physical broadcast channel (NPBCH), and the SIB is carried on a narrowband physical downlink shared channel (NPDSCH), and wherein a number of repetitive transmissions and at least one subframe index for the NPDSCH carrying the SIB are determined based on the scheduling information in the MIB” and in combination with other limitations recited as specified in claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUONG T HO/Primary Examiner, Art Unit 2412